Citation Nr: 0832792	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected healed fracture of the fourth 
metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1995 to January 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
New York, New York, which denied the above claim.


FINDING OF FACT

The healed fracture of the fourth metacarpal of the right 
hand is manifested by intermittent pain, weakness, and a 
difficulty in approximation to the thumb.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a healed 
fracture of the fourth metacarpal of the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2006 and June 2007, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran 
received the requisite notice in the March 2006 letter.  
Additionally, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letters cited above.  Specifically, the March 
2006 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
right hand disability and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded a VA 
examination.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected healed fracture of the fourth 
metacarpal of the right hand has been evaluated pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230, 
which provides the rating criteria for limitation of motion 
of the ring or little finger.  Diagnostic Code 5230 provides 
for a noncompensable (zero percent) disability rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a.

Alternatively, Diagnostic Code 5227 directs that unfavorable 
or favorable ankylosis of the ring or little finger, whether 
it affects the minor or major hand, also warrants a 
noncompensable disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5155 provides a 10 percent disability rating 
for amputation of the ring finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a.

The veteran was initially awarded entitlement to service 
connection for a healed fracture of the fourth metacarpal of 
the right hand by rating action of the RO dated in July 2003, 
and a noncompensable initial disability rating was assigned, 
effective as of the day following that of his separation from 
service.

In September 2005, the veteran submitted a claim for an 
increased disability rating for his service-connected healed 
fracture of the fourth metacarpal of the right hand.

In support of his claim, the veteran submitted color 
photographs of his right hand showing that the fourth finger 
was bent backwards.  In a letter to the RO dated in January 
2007, the veteran indicated that his right ring finger could 
not move with the rest of his fingers.  He added that it 
would constantly stay curled while the others were straight.  
He also asserted that his disability would affect his every 
day life in that he was stigmatized by the fact that his ring 
finger could not move with the rest of his fingers.

A VA examination report dated in April 2006 shows that the 
veteran provided a history of right hand trauma from a motor 
vehicle accident.  He described intermittent right hand pain 
and weakness.  He added that flare-ups were precipitated by 
pressure.  Ankylosis was said not to be an issue.  The 
veteran had full range of motion.  Metacarpophalangeal joint 
flexion was to 90 degrees; proximal interphalangeal joint 
flexion was to 100 degrees; and distal [terminal] 
interphalangeal joint flexion was to 80 degrees.  There was 
no gap between the thumb tip and fingers, but there was some 
difficulty in approximation of the right fourth and fingers 
to the thumb.  Grip power was normal.  Joint function was 
additionally limited by pain and lack of endurance following 
repetitive use.  X-rays revealed an old healed fracture of 
the fourth metacarpal.  The diagnosis was healed fracture of 
the right fourth metacarpal.

As noted above, neither limitation of motion or ankylosis of 
either the minor nor major fourth or fifth finger joints 
warrant any more than a noncompensable  disability rating.  
Unfortunately, absent involvement by other digits of the 
hand, or evidence of amputation, a compensable disability 
rating is not warranted for a healed fracture of the right 
fourth metacarpal.

Moreover, in this case, there is no ascertainable 
demonstration of additional limitation of function due to 
factors such as pain or weakness, which would amount to an 
amputation.  While the VA examiner in April 2006 indicated 
that joint function was additionally limited by pain and lack 
of endurance following repetitive use, there is no indication 
that this reached the level equating amputation of the 
finger.  There is also no indication that any such additional 
limitation had an effect on occupation or daily activities.  
See 38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. Brown, 8 Vet 
App 202 (1995).  As such, a higher, compensable, disability 
rating for a healed fracture of the right fourth metacarpal 
is not warranted.  Based upon the guidance of the Court in 
Hart, 14 Vet. App. at 1, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

The Board has given consideration to the stigmatization the 
veteran claims to experience as a result of the physical 
defect exhibited by his service-connected right ring finger 
disability.  However, the Board notes that feeling 
"stigmatized" is not a factor for consideration in 
assigning a compensable disability rating under the 
applicable diagnostic criteria.  If the veteran is asserting 
that that he is currently suffering from a psychological 
condition as a result of his service-connected right ring 
finger disability, that is a separate claim that he may 
pursue but which is not before the Board on appeal.

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected healed fracture of the right 
fourth metacarpal more closely approximate the currently 
assigned noncompensable disability rating.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the medical evidence simply does not support the 
assignment of a higher disability rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.3, 4.7.

Finally, the Board finds that there is no showing that the 
veteran's healed fracture of the right fourth metacarpal 
reflects so exceptional or so unusual a disability picture as 
to warrant higher ratings on an extra-schedular basis.  The 
disability is not productive of marked interference with 
employment or required frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of extra-
schedular ratings are not met.  Thus, the Board is not 
required to remand the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased (compensable) disability rating for service-
connected healed fracture of the fourth metacarpal of the 
right hand is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


